UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 Commission File Number:0-26028 NOTIFICATION OF LATE FILING (Check one): [X]Form 10-K[] Form 20-F[] Form 11-K[] Form 10-Q[] Form N-SAR [] Form N-CSR For Period Ended:June 30, 2009 []Transition Report on Form 10-K []Transition Report on Form 20-F []Transition Report on Form 11-K []Transition Report on Form 10-Q []Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Imaging Diagnostic Systems, Inc. Full Name of Registrant Former Name if Applicable 5th Terrace Address of Principal Executive Office (Street and Number) Fort Lauderdale, FL33309 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) [X] (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense [X] (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before thefifteenth calendar day following the prescribed due date; or the subject quarterly report ortransition report on Form 10-Q, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and [] (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Imaging Diagnostic Systems, Inc. (the “Company”) is filing this report for a 15-day extension for filing its Annual Report on Form 10-K for the period ended June 30, 2009.The Company was unable to file its Form 10-K within the prescribed time period due to additional time required by management to provide certain information needed for completion of the Form 10-K and the accompanying financial statements.Such delay could not be eliminated by the Company without unreasonable effort and expense.The Company intends to file its Form 10-K on or before the extended deadline of October 13, 2009. PART IV — OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Allan L. Schwartz(954)581-9800 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed ? If answer is no, identify report(s).Yes[X]No[] (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof ?Yes[]No[X] If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Imaging Diagnostic Systems Inc. (Name of Registrant as Specified in Charter) Has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 28, 2009 BY:/s/ Allan L. Schwartz Allan L. Schwartz Executive Vice-President and Chief Financial Officer (PRINCIPAL ACCOUNTING OFFICER)
